Citation Nr: 1223101	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder and whether service connection is warranted for this disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder, and whether service connection is warranted for this disability. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, and whether service connection is warranted for this disability. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type 2, to include as secondary to exposure to herbicides.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for a cervical spine disorder.  

7.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

8.  Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus.  

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

10.  Entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to diabetes mellitus.  

11.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD)

12.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse, Veteran's friend


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is of record.  

The issues of entitlement to service connection for right knee, left knee, back, neck, hypertension, and kidney disorders, and for lymphocytic leukemia, PTSD, and erectile dysfunction, for entitlement to reopen a previously denied claim for entitlement to service connection for diabetes, and for entitlement to special monthly compensation based on the need for aid and attendance/housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his hearing, prior to the promulgation of a decision in the appeal, the Veteran advised the Board that he wished to withdraw his appeal of the issue of entitlement to service connection for a heart disorder.

2.  Evidence received since the last final decision of record, dated in July 2007, which denied service connection for arthritis of the bilateral knees and back, relates specifically to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a heart disorder is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  New and material having been received, the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  New and material having been received, the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  New and material having been received, the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for a Heart Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Veteran's Travel Board Hearing in June 2011, he properly withdrew his appeal for service connection for a heart disorder.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


VCAA-Reopening of Knee and Back Disorders

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to reopen the Veteran's claims of entitlement to service connection for bilateral knee and back disorders.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis-New and Material Evidence/Knee and Back Disorders

The Veteran initially was denied service connection for a right knee disorder in a May 1989 rating decision on the basis of there being no evidence of a chronic residual disability of the right knee joint.  No appeal was received, and the claim became final within a year of notification to the Veteran.  With regard to left knee and back disabilities, the RO initially denied service connection for these conditions in a January 2000 rating decision on the basis of no current disabilities being present.  It was acknowledged that the Veteran had an injury to the knee while playing basketball in 1962; however, no chronic residual disability was noted to be present.  Again, the Veteran did not appeal and the decision became final within a year of notification.  The Veteran has attempted to reopen the claims before, and the RO has continually found that no new and material evidence exists to warrant a reopening.  With regard to the knee and low back disorders, the most recent final rating decision was in July 2007, and the RO concluded that there was no evidence of chronic disablement in the affected joints.  Specifically, the RO noted that arthritis was not present.  

In support of his claim, the Veteran has provided a private treatment report dated in September 2008.  In this report, the Veteran was diagnosed as having degenerative changes in the knees bilaterally, with bilateral osteoarthritis being present.  He was also assessed as having chronic lumbar strain.  There is no indication that the examiner reviewed the claims file or the pertinent military history; however, based on the Veteran's subjective reports, this examiner forwarded the opinion that the disorders were related to the moving of dead bodies in-service, and that a right knee disorder was directly related to an in-service football injury.  

This evidence is new, in that it was not of record prior to the last finalized decision of record dated in July 2007, and it is material, in that the establishment of chronic disabilities in the knees and back relate to unestablished facts necessary to substantiate the underlying claims for service connection.  The evidence also raises a reasonable possibility of substantiating those claims.  See 38 C.F.R. § 3.156.  Accordingly, the claims are reopened, and to that extent, are granted.  


ORDER

The appeal is dismissed with respect to the claims of entitlement to service connection for a heart disorder.

New and material evidence having been received, the claim for entitlement to service connection for a right knee disorder is reopened; to that extent only, the appeal is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a left knee disorder is reopened; to that extent only, the appeal is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a back disorder is reopened; to that extent only, the appeal is granted.  






REMAND

Social Security Records

The record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In an October 2008 social work note, the treating social worker stated that the Veteran and his wife each receive benefits from the agency.  The Veteran is aged 70, so this is not unexpected; however, there is no delineation in the social work record as to if he currently, or at some point in the past, has received SSA benefits due to age or disability.  The Veteran has been assessed as being diabetic and hypertensive since the early 1980s, currently alleges having an active malignancy necessitating chemotherapy, and has been assessed as having a chronic psychiatric disability.  The Veteran is not working, and it certainly possible that SSA has, at some point, paid the Veteran disability benefits based on his numerous medical conditions.  Accordingly, in light of what was identified in 2008, there are federal records which have not been associated with the claims file.  Prior to any adjudication on the matter before the Board, these records must be obtained and copies associated with the claims file.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Outstanding Private Medical Records

With regard to the service connection claim for leukemia, the Veteran identified in his Travel Board hearing that he has had a relapse in his condition, and has been advised to begin chemotherapy treatment in the fall of 2011.  The Veteran indicated that such records may be beneficial to the ultimate disposition of the case, but did not specifically identify the dates and locations of this treatment.  Accordingly, prior to adjudication on this particular issue, it is necessary to obtain an appropriate waiver, and then to request copies of treatment for this condition from the Veteran's private oncologist.  Following this, copies of the records must be associated with the claims file.  

As all claims must be remanded until SSA records can be associated with the file, there can be no final adjudication on any of the issues on appeal.  The ultimate disposition of the claims for service connection for hypertension, kidney disease, erectile dysfunction, leukemia, and special monthly compensation do, however, depend directly on the determination of potential direct herbicide exposure associated with the claim to reopen a claim for service connection for diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  In this regard, all records held by SSA, particularly those pertaining to the payment of disability benefits, must be associated with the claims file.  Should there have been no payment of disability benefits at any point, an annotation should be made in the record.  

Furthermore, any outstanding VA treatment records must be located and associated with the claims folder.  

The Veteran should be asked to specifically identify the name and address of the provider who is treating him for his leukemia.  Following the receipt of the appropriate waivers, copies of the treatment records should be obtained and associated with the claims file.  

2.  Following the directed development, the RO must conduct a de novo review of the claims on the merits.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


